

	

		II

		109th CONGRESS

		1st Session

		S. 316

		IN THE SENATE OF THE UNITED STATES

		

			February 8, 2005

			Mr. Feingold introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		A bill to limit authority to delay notice of search

		  warrants.

	

	

		1.Short titleThis Act may be cited as the

			 Reasonable Notice and Search

			 Act.

		2.Limitation on

			 authority to delay notice of search warrantsSection 3103a of title 18, United States

			 Code, is amended—

			(1)in subsection

			 (b)—

				(A)in paragraph (1),

			 by striking may have an adverse result (as defined in section

			 2705) and inserting will endanger the life or physical safety of

			 an individual, result in flight from prosecution, result in the destruction of

			 or tampering with the evidence sought under the warrant, or result in

			 intimidation of potential witnesses; and

				(B)in paragraph (3),

			 by striking a reasonable period and all that follows and

			 inserting 7 calendar days, which period, upon application of the

			 Attorney General, the Deputy Attorney General, or an Associate Attorney

			 General, may thereafter be extended by the court for additional periods of up

			 to 7 calendar days each if the court finds, for each application, reasonable

			 cause to believe that notice of the execution of the warrant will endanger the

			 life or physical safety of an individual, result in flight from prosecution,

			 result in the destruction of or tampering with the evidence sought under the

			 warrant, or result in intimidation of potential witnesses.; and

				(2)by adding at the

			 end the following:

				

					(c)Reports

						(1)In

				generalOn a semiannual basis, the Attorney General shall

				transmit to Congress and make public a report concerning all requests for

				delays of notice, and for extensions of delays of notice, with respect to

				warrants under subsection (b).

						(2)ContentsEach

				report under paragraph (1) shall include, with respect to the preceding 6-month

				period—

							(A)the total number

				of requests for delays of notice with respect to warrants under subsection

				(b);

							(B)the total number

				of such requests granted or denied;

							(C)for each request

				for delayed notice that was granted, the total number of applications for

				extensions of the delay of notice and the total number of such extensions

				granted or denied; and

							(D)on an aggregate

				basis, the nature of the crime being investigated for each request for delay of

				notice that was granted or denied.

							.

			3.Sunset on

			 delayed notice authority

			(a)PATRIOT

			 ActSection 224(a) of the USA PATRIOT Act of 2001 (Public Law

			 107–56;

			 115

			 Stat. 295) is amended by striking 213,.

			(b)AmendmentsThe

			 amendments made by this Act shall sunset as provided in section 224 of the USA

			 PATRIOT Act of 2001.

			

